United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 99-2451EM
                                  _____________

Alison D. Johnson,                     *
                                       * On Appeal from the United
            Appellant,                 * States District Court
                                       * for the Eastern District
     v.                                * of Missouri.
                                       *
Metropolitan St. Louis Sewer District, * [Not To Be Published]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: May 24, 2000
                              Filed: June 5, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        Alison Johnson appeals from the District Court’s1 grant of summary judgment
to her former employer in her action under the Americans with Disabilities Act (ADA),
42 U.S.C. §§ 12101-12213, and Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§§ 2000e-2000e-17. After de novo review, see Lynn v. Deaconess Med. Ctr.-W.
Campus, 160 F.3d 484, 486 (8th Cir. 1998), we conclude the District Court’s judgment



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
was proper for the reasons stated in the Court’s thorough opinion. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-